Citation Nr: 1617677	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-28 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder.  



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In February 2014 and March 2016, subsequent to the RO's August 2013 statement of the case, the Veteran submitted additional private treatment records in support of his claims for service connection for hearing loss and tinnitus.  During the March 2016 hearing, his Veteran's representative provided a waiver of the RO's initial consideration of the additional evidence.   

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for bilateral hearing loss and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is related to his active service.  

CONCLUSION OF LAW

The Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus as an organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  While not specifically enumerated as a chronic disease, tinnitus has been held to be an "organic disease of the nervous system," and can thus be service-connected based on continuity of symptomatology.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As tinnitus is an organic disease of the nervous system and is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d at 1338.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

Initially, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.  

Nevertheless, the Veteran has asserted that he developed tinnitus as a result of his noise exposure in service.  In particular, he testified in March 2016 that he served as a gunner's mate and was exposed to large weapons fire without hearing protection.  He stated that he experienced immediate ringing in his ears upon the firing of weapons and that the ringing would then go away.

In his August 2010 claim, the Veteran reported problems with tinnitus since service, and in his September 2010 statement, he described his experience with tinnitus over the course of many years.  While the Veteran reported tinnitus for about 20 years to the March 2011 VA examiner, in his July 2011 notice of disagreement, he explained that tinnitus had started in service and waned without ever completely resolving.  

The Veteran is competent to report in-service noise exposure and symptoms of tinnitus.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The Veteran's wife has also testified that he complained of tinnitus since she met him in 1977, which would have been within two years of his separation from service.

The Veteran's DD 214 does show that he served as a gunner's mate.  Moreover, there is no reason to doubt the credibility of his statements regarding the onset of tinnitus in service other than a lack of contemporaneous evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, his wife's testimony has corroborated his reports, and his statements have been consistent throughout the appeal period.

The Board does acknowledge the March 2011 VA examiner's opinion that the Veteran's tinnitus was not caused by or a result of acoustic trauma in service.  However, she did not provide any rationale for the conclusion reached in regards to tinnitus.  Thus, the opinion has very limited probative value.  

The Board also notes that a January 2014 private medical opinion stated that the Veteran's tinnitus was more likely a result of his military noise exposure.  However, the Board also finds that the rationale for that opinion is inadequate, as the audiologist based it simply on the fact that the Veteran had no hearing test at the time of his discharge and that the incidence of tinnitus is high with veterans exposed to artillery fire.  He did not discuss the particular facts of the Veteran's case.  Thus, the January 2014 opinion also has limited probative value.

Based on the foregoing, the Board finds that both medical opinions regarding the etiology of the Veteran's tinnitus lack probative value.  Nevertheless, the statements of the Veteran are credible regarding the continuity of symptomatology since service.  Accordingly, the Board finds that entitlement to service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

With regard to hearing loss, the March 2011 VA examiner opined that the disorder was not caused by or a result of acoustic trauma in service.  In so doing, she noted that the configuration of the Veteran's hearing loss was inconsistent with noise-induced hearing loss without any further explanation.  Indeed, she did explain how noise-induced hearing loss generally presents or develops as opposed to hearing loss caused by other factors.  Moreover, the examiner recommended a referral to an ear, nose, and throat specialist to further investigate the etiology of the Veteran's hearing loss, yet it does not appear that such a referral was ever made.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.

With regard to the claimed right knee disorder, the Veteran testified that he did sustain an injury in 1977 injury following service.  However, he believed that the injury was a result of a prior knee injury in service in 1975.  He explained that, since the injury in 1975, the joint would twist when he pivoted or turned quickly, thereby causing a fall.  The February 2011 VA examiner opined that the Veteran's current symptoms are consistent with age-related arthritic-type changes in an overweight, 57 year-old male.  He concluded the current right knee disorder was less as not related to the injury in service in 1975.  However, the examiner did not address the assertion that the Veteran's in-service injury caused the post-service injury.  Therefore, the Board finds that an additional medical opinion is needed.

In addition, as specified in the directives below, the Board notes that there may be outstanding medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss or a right knee disorder.  A specific request should be made for any hearing tests taken through his employer and the 1977 right knee injury following service.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present.  If possible, the examination should be performed by an ear, nose, and throat specialist.

The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, and lay statements.  

The Veteran has contended that he has hearing loss that is due to military noise exposure.  His DD 214 reflects his military occupational specialty as being a gunner's mate. The Veteran has also testified that firing rounds of ammunition would cause immediate hearing loss, which would return then return to normal in a few days.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure therein.  

In so doing, the examiner should discuss the medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should return the claims file to the February 2011 VA examiner, or if he is unavailable to another suitably qualified VA examiner, for a clarifying medical opinion as to the nature and etiology of any current right knee disorder.  

The examiner should review all pertinent records associated with the claims file, including his service treatment records, any post-service medical records recovered on remand, his lay statements, and the February 2011 VA examination report.  

The Veteran has contended that he injured his right knee in service in 1975, and his service treatment records do include document for right knee pain in January 1975.  He has also testified that, since that in-service injury, the joint would twist when he pivoted or turned quickly, thereby causing a fall.  He has asserted that the post-service injury in 1977 was a result of the earlier injury in 1975.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state an opinion whether it is at least as likely as not that any current right knee disorder manifested during the Veteran's service or is otherwise causally or etiologically related to thereto.  In so doing, the examiner should address the Veteran's assertion that his right knee injury in 1975 caused him to later fall and injure his knee after service in 1977.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


